           Case 6:21-mj-00029-KNM Document 8 Filed 01/22/21 Page 1 of 2 PageID #: 16

                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION


UNITED STATES OF AMERICA                              §

V                                                     §           CASE NO. 6:21-MJ-00028
                                                                           6:21-MJ-00029
RYAN TAYLOR NICHOLS (1)
ALEX KIRK HARKRIDER (2)                               §

                                               EXHIBIT LIST

K. NICOLE MITCHELL                            Ryan Locker                  FR “Buck” Files f/Nichols
Presiding Judge                               Government’s Attorney        Greg Waldron f/Harkrider


Hearing Date: 1/22/2021                       Court Reporter: Shea Sloan   Courtroom Deputy: L. Hardwick
Gvt    Dft    Date        Marked   Admitted     NICHOLS
No.    No.    Offered

1                                  1-22-21      Video Clip
2                                  1-22-21      Video Clip
3                                  1-22-21      Photo image
4                                  1-22-21      Video File
5                                  1-22-21      Video File
6                                  1-22-21      Photo image
7                                  1-22-21      Photo image
8                                  1-22-21      Photo image
       1                           1-22-21      Photo image
       2                           1-22-21      Photo image
       3                           1-22-21      Photo image
       4                           1-22-21      Photo image
       5                           1-22-21      Copy of DD-214
                                   1-22-21      HARKRIDER
9                                  1-22-21      Snap Chat post
10                                 1-22-21      Video clip
     Case 6:21-mj-00029-KNM Document 8 Filed 01/22/21 Page 2 of 2 PageID #: 17


11                     1-22-21   Tomahawk hatchet (photo copy)
12                     1-22-21   Photo image
13                     1-22-21   Photo image
